                         Case 3:20-cv-03733-VC Document 8 Filed 06/05/20 Page 1 of 1
                                                                                                                  MDLOUT
                                       U.S. District Court
                                Middle District of Florida (Ocala)
                      CIVIL DOCKET FOR CASE #: 5:20−cv−00153−JSM−PRL

Wagner v. Monsanto Company                                                Date Filed: 04/16/2020
Assigned to: Judge James S. Moody, Jr                                     Date Terminated: 05/04/2020
Referred to: Magistrate Judge Philip R. Lammens                           Jury Demand: Plaintiff
Cause: 28:1332 Diversity−Wrongful Death                                   Nature of Suit: 365 Personal Inj. Prod. Liability
                                                                          Jurisdiction: Diversity
Plaintiff
Marty Wagner                                              represented by Lindsey Wagner
                                                                         Scott Wagner & Associates, PA
                                                                         250 S Central Blvd Ste 104−A
                                                                         Jupiter, FL 33458−8812
                                                                         561−653−0008
                                                                         Fax: 561−653−0020
                                                                         Email: lwagner@scottwagnerlaw.com
                                                                         ATTORNEY TO BE NOTICED


V.
Defendant
Monsanto Company


 Date Filed       #    Docket Text

 04/16/2020      Ï1    COMPLAINT against Monsanto Company with Jury Demand (Filing fee $ 400 receipt number
                       113A−16709161) filed by Marty Wagner. (Attachments: # 1 Civil Cover Sheet, # 2 Proposed
                       Summons)(Wagner, Lindsey) (Entered: 04/16/2020)

 04/16/2020      Ï2    NEW CASE ASSIGNED to Judge James S. Moody, Jr and Magistrate Judge Philip R. Lammens.
                       New case number: 5:20−cv−153−Oc−30PRL. (SJB) (Entered: 04/16/2020)

 04/17/2020      Ï3    SUMMONS issued as to Monsanto Company. (LAB) (Entered: 04/17/2020)

 04/17/2020      Ï4    POSSIBLE MDL Tag Along case for MDL Case Number 2741, In re: Roundup Products Liability
                       Litigation.. Information emailed to MDL Panel on 4/17/2020, including cover letter, copy of
                       complaint, and docket sheet. (Attachments: # 1 Complaint, # 2 Docket sheet) (LAB) (Entered:
                       04/17/2020)

 04/17/2020      Ï5    RELATED CASE ORDER AND NOTICE of designation under Local Rule 3.05 − track 2.
                       Signed by Judge James S. Moody, Jr. on 4/17/2020. (KAC) (Entered: 04/17/2020)

 04/29/2020      Ï6    NOTICE of pendency of related cases re 5 Related case order and track 2 notice per Local Rule
                       1.04(d) by Marty Wagner. Related case(s): Yes (Wagner, Lindsey) (Entered: 04/29/2020)

 05/04/2020      Ï7    MULTIDISTRICT LITIGATION panel order transferring case (CTO−206) to: Northern District of
                       California. MDL case number: 2741. (LAB) (LAB). (Entered: 05/04/2020)
